 



EXHIBIT 10.1
Lifecore Biomedical
FY 2007 Bonus Plan
PLAN ADMINISTRATION

1.   Purpose of the Plan       The purpose of the Lifecore Biomedical (the
Company) FY 2007 Bonus Plan (the Plan) is to reward Executive Officers and
selected members of the Management Team for the attainment of corporate and
individual objectives.   2.   Definitions       “Base Salary” means the plan
participant’s salary in effect at the end of the plan year.       “Committee”
means the Compensation Committee of the Board.       “Threshold” means the
minimum level of performance required to generate an award. Threshold is 80% of
the net income goal and 90% of the net sales goal.       “Plan” means the level
of performance that reflects 100% attainment of the performance measure approved
by the Board. This level of performance triggers a target (or 100%) award.      
“Maximum” means the level of performance that results in the maximum award
available under the plan being granted. Performance at maximum is 115% of the
plan. Performance beyond maximum will not increase the award.       “MBO” means
Management By Objective. A discretionary award based on the attainment of
individual objectives.   3.   Plan Administrator       The Plan Administrator
will be the Chairman of the Committee. The actions of the Plan Administrator are
subject to the approval of the Committee, as appropriate.   4.   Plan
Administration       The Plan Administrator will administer the Plan under the
general guidelines of this document. This will include all matters pertaining to
the Plan and its interpretation, including the resolution of issues where the
Plan is silent. Material matters are always subject to the approval of the
Committee.   5.   Participation       Participation will be restricted to
Executive Officers and selected Management Team members of the Company as
recommended by the Plan Administrator and approved by the Committee.

 



--------------------------------------------------------------------------------



 



    The Committee will have full discretion to pay a bonus and to adjust the
payment in whatever manner the Committee deems appropriate to any individual who
becomes an Executive Officer or Management Team member of the Company during the
fiscal year.       Participation in any one year does not guarantee
participation in future years or participation at the same award level.   6.  
Bonus Award       Bonus payments under the Plan are specified under the attached
Performance Parameters based upon performance versus the FY 2007 Operating Plan.
Bonus payments shall be calculated on a pro rata basis using interpolation when
performance is between parameters.       The Committee reserves the right to
make discretionary bonus payments, subject to approval by the Board of
Directors, in the event the minimum performance level is not attained. The fund
for these discretionary payments shall not exceed 10% of annual base salaries.  
7.   Effective Date       The effective date of the Plan is July 1, 2006   8.  
Plan Year       The Plan Year is the Company’s fiscal year.   9.   Termination
of Employment       A Participant who terminates their employment or whose
employment is terminated by the Company forfeits all rights under the Plan.    
  The Committee will have full discretion to pay or not pay a bonus and to
adjust the payment in whatever manner the Committee deems appropriate.   10.  
Death, Disability, Retirement       In the event of death, disability, or
retirement, a prorated award will be made based on the active time in the Plan
and the level of performance attained. The Plan Administrator may use discretion
in determining awards under these circumstances.   11.   Employment       The
Plan is not an employment contract, nor is there any intent to confer a right to
employment to a Plan Participant.       The Plan does not, in any way, restrict
the Company’s right to terminate a Participant’s employment.

2



--------------------------------------------------------------------------------



 



12.   Amendment to the Plan       The Committee may amend the Plan at any time.
If such an amendment will materially impact the Participants, they will be
notified as soon as practical.   13.   Termination of the Plan       If the Plan
is terminated, a pro rated award will be made based on the portion of the plan
year completed and the level of performance attained.   14.   Transferability  
    A Plan Participant may not sell, pledge, donate or otherwise assign their
interest in awards under the Plan.   15.   Legal Requirements       The Plan
will be administered in accordance with all federal, state and local statutory
requirements.

3



--------------------------------------------------------------------------------



 



Lifecore Biomedical
FY 2007 Bonus Plan
Performance Parameters

                                              Performance                    
Parameter   Threshold   CEO   Officers   Mngrs
Net Income
  $     80 %     10 %     5 %     2 %
 
  $     90 %     20 %     10 %     5 %
 
  $     100 %     30 %     20 %     10 %
 
  $     105 %     35 %     25 %     15 %
 
  $     110 %     40 %     30 %     20 %
 
  $     115 %     45 %     35 %     25 %
 
                                       
Net Sales
  $     90 %     5 %     3 %     2 %
 
  $     95 %     10 %     7 %     4 %
 
  $     100 %     20 %     15 %     8 %
 
  $     105 %     25 %     19 %     10 %
 
  $     110 %     30 %     22 %     12 %
 
  $     115 %     35 %     25 %     15 %
 
                                       
MBO’s
  Subjective             0-5 %     0-5 %     0-4 %

     
CEO
  Dennis Allingham
 
   
Officers
  Dave Noel, Larry Hiebert, Kip Thacker, Ben Beckham, Jim Hall
 
   
Mngrs
  [names of non-executive officers have been omitted]

4